              Case 5:20-cv-04023-JWB Document 27 Filed 08/28/20 Page 1 of 4




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS



J.J.,1

                               Plaintiff,

v.                                                                Case No. 20-4023-JWB

ANDREW M. SAUL,
Commissioner of Social Security,

                               Defendant.


                                           MEMORANDUM AND ORDER

            Plaintiff filed this action for review of a final decision of the Commissioner of Social

Security denying Plaintiff’s application for disability insurance benefits and a child disability

claim. Currently before the court are Plaintiff’s motion for order and motion to appoint counsel

(Docs. 24, 25). The Commissioner has also moved for an order to stay the response deadline to

any and all motions filed by Plaintiff (Doc. 26.) Plaintiff’s motions are DENIED and the

Commissioner’s motion is DENIED for the reasons stated herein.

       I.        Background

            Plaintiff filed this action in May. (Doc. 1.) Since that time, Plaintiff has filed repeated

motions. This action is for review of a decision by the Commissioner. In such a case, the court

will review the agency’s decision after the record is filed and the matter is briefed by the parties.

Although the court has explained this procedure to Plaintiff, he continues to file motions. As noted

by the Commissioner, such motions are not contemplated in the Rules of Civil Procedure. On May

18, the court denied Plaintiff’s motion for order that sought records from the agency on the basis


1
    Plaintiff’s initials are used to protect privacy interests.
          Case 5:20-cv-04023-JWB Document 27 Filed 08/28/20 Page 2 of 4




that the rules required the Commissioner to file the record when filing the answer. (Doc. 6.) At

that time, the Commissioner had not yet been served. After the Commissioner was served, the

docket reflected that the Commissioner’s answer was due on July 27. (Doc. 7.) Notwithstanding

the fact that the Commissioner’s answer deadline had not yet passed, Plaintiff proceeded to file

several motions seeking his records and moving for relief. (Docs. 11, 13, 14, 15, 16, 17.) The

court denied Plaintiff’s requested relief and again informed Plaintiff of the procedure in this case.

(Doc. 22.) The court also notes that Plaintiff is familiar with the procedure in social security cases

as this is not his first social security appeal. See Case Nos. 14-4029-SAC; 15-4957-SAC; 16-4038-

JWL.

       A. Motion for Order

       Plaintiff now moves for an order to direct that the Commissioner follow court orders that

were previously entered by Judge Crow in his prior cases. (Doc. 24.) Plaintiff asserts that the

Commissioner failed to follow Judge Crow’s order on remand. At this time, the record has not

been filed. The answer and record are now due September 29, 2020. (Doc. 21.) Once filed, the

parties may brief the issues, including whether the Commissioner failed to comply with any order

of this court. The court will review the Commissioner’s decision when the matter has been fully

briefed and the record has been filed. Plaintiff’s motion is therefore denied, without prejudice.

(Doc. 24.)

       B. Motion to Appoint Counsel

       Plaintiff requests that the court appoint counsel to represent him because he is mentally ill.

(Doc. 25.) Plaintiff’s affidavit in support of this motion only states that the appeals council failed

to docket medical evidence. (Doc. 25, Affidavit.) Magistrate Judge Birzer recently summarized

the standards governing requests for appointment of counsel in cases such as this:



                                                  2
          Case 5:20-cv-04023-JWB Document 27 Filed 08/28/20 Page 3 of 4




       There is no constitutional right to counsel in a civil action. For parties like Plaintiff
       who proceed in forma pauperis, 28 U.S.C. § 1915(e)(1) provides discretionary
       authority to “request an attorney to represent any person unable to afford counsel.”
       In its broad discretion, the Court evaluates multiple factors when deciding whether
       to request an attorney for an indigent party. In Castner v. Colorado Springs
       Cablevision, [979 F.2d 1417 (10th Cir. 1992)] the Tenth Circuit identified four
       factors which are relevant to the district court’s decision whether to appoint
       counsel: (1) the plaintiff’s ability to afford counsel, (2) the plaintiff’s diligence in
       searching for counsel, (3) the merits of the plaintiff’s case, and (4) the plaintiff’s
       capacity to prepare and present the case without the aid of counsel. Thoughtful and
       prudent care in appointing representation is necessary so willing counsel may be
       located, but consideration of the Court’s growing docket, the increase in pro se
       filings, and the limited number of attorneys willing to accept appointment is also
       paramount.

Fantroy v. Comm'r of Soc. Sec. Admin., No. 18-1272-KHV-GEB, 2018 WL 6305653, at *1 (D.

Kan. Dec. 3, 2018) (footnotes omitted).

       Based on Plaintiff’s in forma pauperis status, the court presumes that Plaintiff lacks the

ability to afford counsel. The remaining factors, however, do not weigh in favor of appointment.

There is no indication in Plaintiff’s affidavit that he attempted to find counsel prior to filing this

motion. Moreover, based on the allegations in the complaint, it appears that Plaintiff’s request for

review of the Commissioner’s decision may be untimely. Additionally, besides asserting that the

appeals council did not send its decision by certified mail, Plaintiff does not provide a substantive

reason as to why the denial of benefits was erroneous.

       The court also finds significant the fact that Plaintiff has proceeded pro se in a number of

matters filed in this court, in addition to the three social security cases referenced in this order.

See, e.g., Jones v. State of Kansas, 12-3229-SAC; Jones v. United States Copyright Office, 15-

3098. The court concludes Plaintiff is capable of articulating his own arguments without counsel’s

assistance, and that his motion for appointment of counsel should be denied.




                                                  3
           Case 5:20-cv-04023-JWB Document 27 Filed 08/28/20 Page 4 of 4




         C. Commissioner’s Motion to Extend Deadline

         The Commissioner moves for an order from the court staying the response deadlines to

Plaintiff’s motions.   (Doc. 26.)   Because the court has ruled on the pending motions, the

Commissioner’s motion regarding the responses to the pending motions is denied as moot. The

Commissioner also seeks an extension of time for any future motions Plaintiff files because he

cannot adequately respond to motions regarding this matter until the record has been compiled. At

this time, the court denies the Commissioner’s motion for an extension of time to respond to

motions that have not yet been filed. Should Plaintiff file another motion, the Commissioner may

move for an extension of time if he determines that he cannot respond to the motion due to the

absence of the record or for any other good cause shown.

   II.      Conclusion

         Plaintiff’s motion for order and for appointment of counsel are DENIED. (Docs. 24, 25.)

The Commissioner’s motion for an extension of time is DENIED. (Doc. 26.)

         IT IS SO ORDERED this 28th day of August, 2020.

                                                    ____s/ John W. Broomes___________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE




                                                4
